Citation Nr: 0409563	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  98-14 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss, left ear.

2.  Entitlement to service connection for hearing loss, right ear. 

3.   Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for varicose veins.

5.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from January 1958 until October 
1959.  This matter comes before the Board of Veterans' Appeals 
(BVA or Board) from an April 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

These matters were previously before the Board in January 2000.  
At that time, a remand was ordered to accomplish further 
development.


FINDINGS OF FACT

1.  Left ear hearing loss disability was initially demonstrated 
years after service, and has not been shown by competent evidence 
to be causally related to active service.

2.  Right ear hearing loss disability was initially demonstrated 
years after service, and has not been shown by competent evidence 
to be causally related to active service.

3.  Tinnitus was initially demonstrated years after service, and 
has not been shown by competent evidence to be causally related to 
active service.

4.  Varicose veins disability was initially demonstrated years 
after service, and has not been shown by competent evidence to be 
causally related to active service.

5.  A stomach disorder, peptic ulcer disease, was initially 
demonstrated years after service, and has not been shown by 
competent evidence to be causally related to active service.


CONCLUSIONS OF LAW

1.  Hearing loss, left ear, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 1154, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2003).

2.  Hearing loss, right ear, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 1154, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).

3.  Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2003).

4.  Varicose veins were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 1154, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).

5.  A stomach disorder was not incurred in or aggravated by active 
service, and peptic ulcer disease may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1131, 1154, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

The VCAA

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits and 
which evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board has considered VA's duty to inform the veteran of the 
evidence needed to substantiate his claim and to assist him in 
obtaining the relevant evidence, and finds that the provisions of 
the law and regulation apply to the veteran's claim.  The Board 
further finds that development of the issue on appeal has 
proceeded in accordance with the law and regulations. 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran of 
the evidence that is necessary to substantiate the claim.  VA will 
also inform the veteran which information and evidence, if any, 
that he is to provide and which information and evidence, if any, 
VA will attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159; Quartuccio, 16 Vet. 
App. 183 (2002).

A July 2002 VA letter apprised the veteran of the information and 
evidence he needed to submit to substantiate his claims, as well 
as VA's development assistance.  Based on the above, the Board 
finds that the requirements under the VCAA with respect to the 
duty to notify have been satisfied.

It is also noted that a recent case of the United States Court of 
Appeals for Veterans Claims (Court) held that compliance with 38 
U.S.C.A. § 5103 required that the VCAA notice requirement be 
accomplished prior to an initial unfavorable agency of original 
jurisdiction.  See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
However, in the present case, the veteran's claim was initially 
denied prior to the enactment of the VCAA.  As such, the Board 
finds that this decision is inapplicable to the facts presented 
here.  

As noted above, the issues on appeal were initially denied by a 
rating decision in April 1998.  Thereafter, as noted above, by 
letter dated in July 2002, the RO provided notice to the claimant 
regarding what information and evidence was needed to substantiate 
the claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence would be 
obtained by VA, and the need for the claimant to submit any 
evidence in his possession that pertains to the claim.  See 
VAOPGCPREC 01-2004.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

To find otherwise would require the Board to remand every case for 
the purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would not be a reasonable construction of section 5103(a).  
There is no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire adjudication process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the veteran to overcome.  See Pelegrini, 
No. 01-944, slip op. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in July 2002 was not given prior to 
the first AOJ adjudication of the claims, the notice was provided 
by the AOJ prior to the transfer and certification of his case to 
the Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case was provided to the veteran in 
December 2002 and April 2003.  The veteran has been provided with 
every opportunity to submit evidence and argument in support of 
his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 3.159(b)(1).  
See VAOPGCPREC 01-2004.  As discussed above, the Board has found 
that the appellant was provided every opportunity to identify and 
submit evidence in support of the claims.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not providing a 
single notice to the veteran covering all content requirements is 
harmless error.  

Duty to Assist

In general, the VCAA provides that VA will also make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  VA's 
duty includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other relevant 
records held by any other source.  The veteran is also required to 
provide the information necessary to obtain this evidence, 
including authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record if 
VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  An examination 
is deemed "necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability; and 
indicates that the disability or symptoms may be associated with 
the claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

The Board finds that the RO has provided adequate assistance in 
the development of the veteran's claims.  Indeed, the claims file 
contains private and VA post service clinical reports.  With 
respect to private records, Riverside Methodist Hospital was 
contacted for the purposes of obtaining records of the veteran 
dated in 1974.  A response from that facility revealed that no 
such records were available.  Two other facilities, Accurate 
Hearing Aids Center and the Lazarus Hearing Center were contacted 
with no response.  In an October 1997 letter, the RO informed the 
veteran that records from those facilities had been requested.  
Regarding VA records, the claims file specifically includes the 
treatment reports from Medical Centers in Chillicothe and 
Cincinnati, as identified in the January 2000 Board remand.  

Further regarding the duty to assist, the claims file contains VA 
examination reports.  Additionally, statements from friends and 
family members have been associated with the claims file, 
including two letters from M. J. C., an acquaintance of the 
veteran's when he served in Munich, Germany.  Finally, the 
veteran's own statements in support of his claim are of record. 

The Board acknowledges that, with respect to his stomach claim, 
the veteran has not been afforded a VA examination.  The law 
provides that the assistance offered by VA shall include providing 
a medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  However, in the present case, the evidence of record 
contains no indication that the veteran's stomach condition may be 
causally related to service.  Under such circumstances, an 
examination is not "necessary" under 38 U.S.C.A. §5103A(d)(2).  

Additionally, it is noted that the veteran's service medical 
records (SMRs) are not associated with the claims file.  His DD 
Form 214 shows his last duty assignment and major command as "Hq & 
Svc CO 31st Trans Bn APO 29."  His military occupational specialty 
was noted as clinical psychiatric specialist.  The DD Form 214 
does not demonstrate the award of any decorations or medals.  
Morning reports are of record.  A VA Form 70-3101, Request for 
Information, dated in October 1997, indicates that the remainder 
of the veteran's service medical records are presumed to have been 
destroyed in a fire at the National Personnel Records Center in 
St. Louis Missouri during 1973.  An additional search was 
conducted in April 1998.  However, no service medical records or 
dental records were available.  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  


Relevant law and regulations

Service connection-in general

According to the law, service connection is warranted if it is 
shown that a veteran has a disability resulting from an injury 
incurred or a disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. § 
3.303(d).  Additionally, service connection shall be established 
for a disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the in-
service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons are 
not competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

Presumptive service connection

Where a veteran served 90 days or more during a period of war, and 
peptic ulcer disease becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

I.  Service connection, hearing loss, left ear and right ear, and 
tinnitus.  

Factual background

Medical evidence

The veteran received a VA audiological examination in July 1997.  
He reported ringing in both ears, and hearing loss.  He indicated 
he had first noticed the ringing and hearing loss following 
exposure to artillery weapons noise in service during the late 
1950's.  The left ear showed borderline normal hearing through the 
speech frequencies sloping to moderate high frequency 
sensorineural hearing loss above 4000 Hertz.  Speech 
discrimination was 96 percent.  The right ear showed a mild 
sloping to moderately severe sensorineural hearing loss.  Speech 
discrimination was 80 percent.  His pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
25
25
20
25
RIGHT
25
30
40
45
60

The veteran was again examined in October 1997.  He reported 
periodic ringing in his ears since approximately 1958.  He stated 
that his tinnitus was primarily triggered by loud noises but does 
occur on occasion with no apparent cause.  He indicated that the 
tinnitus sometimes lasted an entire day.  Following objective 
examination, he was diagnosed with periodic tinnitus, bilateral.


His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
25
       20
30
    RIGHT
15
25
40
       50
65

Speech audiometry revealed speech recognition ability of 95 
percent in the left ear and 96 percent in the right ear.

The diagnoses were normal hearing left ear and sensorineural 
hearing loss, right ear.  The veteran was considered a hearing aid 
candidate with respect to the right ear.

A VA outpatient treatment report dated in December 2001 revealed 
complaints of hearing loss.  He reported a positive history of 
noise exposure since his assignment in the artillery division 
during service.  Objectively, the veteran was found to have normal 
hearing acuity through 1000 Hertz in both ears, sloping to 
moderately severe sensorineural hearing loss as to the left ear, 
and sloping to severe sensorineural hearing loss as to the right 
ear.  It was noted that, in 1997, auditory brain-stem response 
testing was performed, with normal results.

A January 2002 VA treatment report shows that the veteran was 
fitted for a hearing aid in each ear.  

Lay evidence

The claims file contains statements from the veteran's brothers 
and his sister, asserting that the veteran had a noticeable drop 
in hearing acuity upon return from service.  His sister stated 
that, according to the veteran, he had engaged in artillery 
training and drills while stationed in Fort Chaffee, Arkansas, and 
also in Germany.  

Also of record is a letter written by C. D. and dated in November 
1997.  She stated that the veteran had experienced hearing 
problems over a long period of time.  In that correspondence, C. 
D. stated that she remembered taking the veteran to the emergency 
room at Riverside Hospital in Columbus, Ohio, in the summer of 
1974.  While there, the veteran was treated for tinnitus and 
ulcers.

Finally, the claims file includes 2 letters written by M. J. C.  
In the first letter, received in January 1998,  M. J. C. stated 
that she had been a singer living in Munich in 1958 and 1959.  At 
that time, she met the veteran.  She stated that he was exposed to 
artillery explosions during his time in service and that he 
complained of a loss of hearing in his right ear at that time.  
The second letter, received by the RO in January 2003, essentially 
reiterated the fact that she had met the veteran while he was 
serving in Germany.  She stated that they had remained friends 
over the years.  The second letter did not discuss any specific 
medical complaints made by the veteran either at the time of 
service or at present.    

Analysis

As previously stated, a successful service connection claim will 
contain the following three elements: (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of a 
nexus between the current disability and the in-service disease or 
injury.  Pond v. West, 7 Vet. App. at 341, 346.  

In determining whether the veteran has a current hearing loss 
disability, the Board notes that 38 C.F.R. § 3.385 defines 
"disability" due to impaired hearing for the purposes of applying 
the laws administered by VA.  That Code section states that 
hearing loss will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz (HZ) is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 
or 4000 Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  

Here, the audiograms performed in July 1997 and October 1997 fail 
to show left ear hearing loss "disability," as defined under 38 
C.F.R. § 3.385.  However, VA outpatient treatment reports show 
that, in December 2001, the left ear speech discrimination score 
was 88 percent.  While it was not specified that the score was 
obtained using the Maryland CNC test, there is no indication that 
the VA facility did not.  Hence, with resolution of doubt in the 
veteran's favor, left ear hearing loss disability for VA purposes 
is conceded.  

With respect to the right ear, the audiograms performed in July 
and October 1997, as well as VA outpatient treatment reports dated 
in December 2001, establish the existence of current right ear 
hearing loss disability for VA purposes.  Additionally, the record 
demonstrates current tinnitus.  Thus, the first element of a 
service connection claim has been satisfied.  However, after a 
thorough review of the claims file, the Board concludes that the 
remaining elements have not been established and that an award of 
service connection is therefore not possible.  

In the present case, there is no evidence of in-service tinnitus 
or hearing loss.  In so noting, the Board acknowledges that 
records relating to the veteran's service were presumed to have 
been destroyed in a fire.  Given the absence of such records, the 
Board has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the 
Board has a heightened duty in a case where the service medical 
records are presumed destroyed).  However, even under such 
heightened scrutiny, there is no factual basis for an allowance of 
the veteran's hearing loss and tinnitus claims.  

The Board recognizes that, where a veteran is seeking service 
connection for any disability, due consideration shall be given to 
the places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history of 
each organization in which such veteran served, such veteran's 
medical records, and all pertinent medical and lay evidence.  See 
38 38 U.S.C.A. § 1154(a).  Even if the lay statements of the 
veteran and acquaintances are accepted as sufficient to establish 
exposure to acoustic trauma in service, that fact alone does not 
establish an in-service incurrance of hearing loss disability 
and/or tinnitus.  Indeed, the veteran's claims are not consistent 
with the remainder of the record.  Here, the evidence reveals no 
complaints or treatment for right or left ear hearing loss, or 
tinnitus, until 1997, almost 40 years following service.  Also, 
the record contains no medical opinion linking current hearing 
loss disability, or tinnitus, to service, despite acknowledgment 
of the subjective reported medical history. 

Again, the Board notes that it is unfortunate that the veteran's 
service medical records are not available.  Nevertheless, the 
Board has had the benefit of reviewing numerous post-service 
records.  Such evidence, along with the veteran's VA examinations 
in July 1997 and October 1997, allowed the Board to thoroughly 
consider the veteran's claim and to provide a well-reasoned 
analysis as mandated by O'Hare.  

The Board acknowledges the statement submitted by C. D., in which 
she asserts that the veteran was treated for tinnitus in 1974 at 
Riverside Hospital.  However, that facility has been contacted and 
no treatment records for the veteran were found.  Moreover, even 
if the veteran had received care for tinnitus in 1974, that was 
still well over a decade after separation from service.  In the 
absence of demonstration of continuity of symptomatology, the 
information provided by C. D. does not allow for a finding that 
the veteran's tinnitus was incurred in service.

In summary, inasmuch as the preponderance of the evidence is 
against the veteran's claims, service connection for right and 
left hearing loss disability, and tinnitus, is not warranted.  See 
Rabideau and Chelte, both supra.   See also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998).  As the preponderance of the evidence is against 
the claims, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  

Accordingly, the veteran's claims of service connection for left 
and right ear hearing loss, and tinnitus, must fail.  



II.  Service connection, varicose veins.

Factual background

Medical evidence

A VA outpatient treatment report dated March 1997 noted varicose 
veins in the right leg.  The veteran stated that the varicosities 
first arose about 7 years earlier.  He stated that they were not 
painful but he was displeased with their appearance.  Objectively, 
there was a cluster of varicosities measuring 6 cm x 7 cm on the 
medical side of the right leg, distal to the knee.  The veteran 
was to be fitted for Jobst stockings.  

The veteran was examined by VA in October 1997.  He reported a 
history of varicose veins dating back to 1959 while in service.  
He stated that his condition had progressively worsened on his 
right leg.  He also complained after feeling pressure on the lower 
leg.  He denied any pain or intermittent claudication during 
ambulation.  

Upon physical examination, there were saccular varicose veins in 
the area of the right greater saphenous, just below the right 
knee.  They were 2.0 cm in diameter and the area involved was 4 x 
2 cm.  On the posterior calf, the distribution of the lesser 
saphenous vein, there was a saccular vein in the area of 3 x 3 cm.  
There was also a distended vein on the anterior portion of the 
right lower leg.  The Trendelenburg test was negative.  There was 
no involvement of the deep venous system.  The temperature on both 
legs was the same, and there were no skin or vascular changes.  
There was no edema and no ulceration.  Peripheral arterial 
pulsations were normal.  The diagnosis was varicose veins, right 
leg.  

Beginning in November 2000, the veteran received treatment at the 
Vein Center in Tampa, Florida.  At that time, the veteran 
complained of aching, itchiness and, occasionally, a tired heavy 
feeling in his legs.  He also reported occasional ankle swelling.  
The veteran was to elevate his legs to alleviate his symptoms.  It 
was noted that the veteran had worn support hose in the past, with 
no relief of his symptomatology.  He elected to undergo 
sclerotherapy, which involved the injection of medication into 
damaged blood vessels.  

The veteran received continued treatment at the Vein Center 
through February 2002.  Such treatment revealed numerous diagnoses 
of varicose veins, right leg.  

Lay evidence

The claims file contains a statement dated in June 1997 from the 
veteran's brother, R. E. C.  That statement noted that the veteran 
suffered from varicose veins.  R. E. C. surmised that the 
condition probably developed as a result of the carrying heavy 
material, such as artillery projectiles, during service.  

Analysis

The evidence of record demonstrates a current diagnosis of 
varicose veins.  Thus, the first element of a service connection 
claim has been satisfied.  However, after a thorough review of the 
claims file, the Board concludes that the remaining elements have 
not been established and that an award of service connection is 
therefore not possible.  

In the present case, there is no evidence of in-service complaints 
of, or treatment for, varicose veins.  Indeed, a VA outpatient 
treatment report dated March 1997 noted only a 7-year history of 
varicosities, though that statement was contradicted upon VA 
examination in October 1997, when the veteran indicated that his 
varicose vein disability arose during service in 1959.

The claims file contains no competent statements attributing the 
veteran's current disability to active service.  In this vein, the 
Board acknowledges a June 1997 letter written by R. E. C.  In that 
letter, he observed that the veteran engaged in heavy lifting 
which, in his opinion, was probably the cause of the current 
varicosities.  However, R. E. C. has not been shown to possess the 
requisite training or credentials needed to render a competent 
opinion as to medical causation.  As such, his lay opinion does 
not constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Aside from the June 1997 letter written by R. E. C., the claims 
file contains no other evidence to support the contention that the 
veteran's varicose veins are causally related to service.  In 
fact, the absence of treatment for this disability until 1997, 
almost 40 years following service, strongly suggests the opposite.  

It is again noted that, unfortunately, the veteran's service 
medical records are not available.  Nevertheless, the Board has 
had the benefit of reviewing numerous post-service records.  Such 
evidence, along with the veteran's VA examination in October 1997, 
allowed the Board to thoroughly consider the veteran's claim and 
to provide a well-reasoned analysis as mandated by O'Hare.  

In summary, the competent medical evidence of record does not 
establish that the veteran's current varicose veins relate to 
service.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  

III.  Service connection, stomach disorder.

Factual background

Medical evidence

A VA outpatient treatment report dated in December 1994 revealed a 
diagnosis of peptic ulcer disease.  VA records reflect further 
treatment for stomach disorders in April and August 1995.

In April 1996, the veteran was treated for stomach problems at the 
VA Medical Center in Columbus, Ohio.  He had complaints of nausea.  
It was noted that he had a previous history of Helicabacter-
pylori-associated peptic ulcer disease.  An upper endoscopy was 
performed that month, with normal results.  

A VA outpatient treatment report dated January 1998 contained a 
diagnosis of peptic ulcer disease, chronic.  

In an April 2000 VA record, it was noted that, given the veteran's 
history of significant ulcer bleeding, he should be on acid 
suppression for life.  Medication was prescribed accordingly.  

In a September 2001 VA outpatient treatment report, the veteran 
complained of slight stomach pain in the morning.  The assessment 
was status post peptic ulcer disease.  

In a December 2001 VA outpatient treatment report, the veteran 
reported diarrhea after eating spicy foods.  Milk did not seem to 
bother him.  

Lay evidence

The claims file contains a letter written by C. D. and dated in 
November 1997.  In that correspondence, C. D. stated that she 
remembered taking the veteran to the emergency room at Riverside 
Hospital in Columbus, Ohio, in the summer of 1974.  While there, 
the veteran was treated for ulcers.

Analysis

At the outset, the Board has considered whether presumptive 
service connection for chronic diseases is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), peptic ulcers are 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest or 
aggravated to a degree of 10 percent or more within 1 year from 
the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  
As the evidence of record fails to establish any clinical 
manifestations of peptic ulcers within the applicable time period, 
the criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the present 
case, the Board will now address the issue of direct service 
connection on a nonpresumptive basis.  The evidence of record 
demonstrates a current stomach disability.  Thus, the first 
element of a service connection claim has been satisfied.  
However, after a thorough review of the claims file, the Board 
concludes that the remaining elements have not been established 
and that an award of service connection is therefore not possible.  

In the present case, there is no evidence of in-service complaints 
of, or treatment for, a stomach condition.  Instead, the claims 
file first reveals treatment for peptic ulcer disease in 1994.  

The claims file contains no competent statements attributing the 
veteran's current stomach symptoms to active service.  In fact, 
the absence of treatment for this disability for almost 4 decades 
following service strongly suggests the opposite.  

It is again noted that, unfortunately, the veteran's service 
medical records are not available.  Nevertheless, the Board has 
had the benefit of reviewing numerous post-service records.  Such 
evidence has allowed the Board to thoroughly consider the 
veteran's claim and to provide a well-reasoned analysis as 
mandated by O'Hare.  

In summary, the competent medical evidence of record does not 
establish that the veteran's current stomach condition relates to 
service.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  



ORDER

Service connection for hearing loss, left ear, is denied.

Service connection hearing loss, right ear, is denied.

Service connection for tinnitus is denied.

Service connection for varicose veins is denied.

Service connection for a stomach disorder is denied.  




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



